DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8-10 are objected to because of the following informalities:  
Claims 8-10 recite the limitation “CA” instead of “Ca.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 7 (from which claims 8-17 depend) recites the limitation “reducing a sulphur content of a bearing steel to a level substantially of a same order as an oxygen content in the bearing steel.”  This limitation is indefinite because it is not clear from the instant specification or claims what the metes and bounds of the limitation “substantially of the same order” are.  For instance, it is not clear if a sulfur content which is ten or one hundred times that of the oxygen content would be considered “substantially of the same order.”  This renders the sulfur and oxygen content of the steel indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over JP 2001049388 to Ofuji (the English language machine translation provided by applicant has been relied upon for examination purposes) in view of the article “Steel Melt Processing” from the ASM Handbook.

Element
Claimed wt%
Ofuji ‘388 wt%
Overlaps?
C
0.70-1.20 (or 0.95)
0.75-1.2
Yes
Si
0.05-1.5
0.1-1.5
Yes
Mn
0.15-0.50
0.2-1.5
Yes
Cr
0.5-2.5
0.2-2.0
Yes
Mo
0.10-1.5
0-0.5
Yes
V
0-0.25
0-0.4
Yes
Ca
10-30 ppm
0-0.003
Yes
S
0-20 ppm
0-0.015
Yes
O
0-15 (or 10 or 8) ppm
0-0.0015
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Ofuji ‘388 including the instantly claimed because Ofuji ‘388 discloses the same utility throughout the disclosed ranges.
Ofuji ‘388 does not explicitly disclose adding calcium to the bearing after reducing the sulphur content of a bearing steel to a level substantially of a same order as an oxygen content in the bearing steel.
The article “Steel Melt Processing” from the ASM Handbook discloses that Ca is added to a steel for inclusion morphology control during secondary steelmaking after primary removal of sulfur is 
Regarding claims 7-10, 14 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Ca to the steel of Ofuji ‘388 during secondary steelmaking after primary removal of sulfur is effected during ironmaking in the blast furnace (e.g. adding calcium to the bearing after reducing the sulfur content of a bearing steel to a level substantially of a same order as an oxygen content in the bearing steel) as suggested by the article “Steel Melt Processing.”  The motivation for doing so would be to accomplish inclusion morphology control (“Steel Melt Processing,” pages 215-216, “Sulfur and Phosphorus Control”).
Regarding the limitation “less than 5% of the sulphide inclusions contain one of an encapsulated and embedded oxide inclusion," the steel of Ofuji ‘388 contains sulfide inclusions in the form of MnS (Ofuji ‘388, para [0040]) and specifically limits O content to be as low as possible to minimize formation of oxide inclusions (Ofuji ‘388, para [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to minimize oxygen content of the steel of Ofuji ‘388 and thus minimize the amount of sulfide inclusions containing one of an encapsulated and embedded oxide inclusion, the motivation for doing so being to avoid formation of oxide inclusions which reduce the rolling contact fatigue life (Ofuji ‘388, para [0042]).
Additionally regarding the limitation “less than 5% of the sulphide inclusions contain one of an encapsulated and embedded oxide inclusion," when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the bearing component of Ofuji ‘388 would be expected to have the same or similar properties as the 
Regarding claims 11, 12 and 17, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the bearing component of Ofuji ‘388 would be expected to have the same or similar properties as the instantly claimed bearing component because the bearing component possesses the same or substantially the same composition and structure as that of the instantly claimed bearing component.
Regarding claim 13, the steel of Ofuji ‘388 may be formed into a race or rolling element (Ofuji ‘388, para [0001]).
Regarding claim 15, the steel of Ofuji ‘388 may be quenched and tempered (Ofuji ‘388, para [0003]), i.e. subjected to through-hardening.
Claims 7-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over JP 3614113 to Ofuji (an English language machine translation has been relied upon for examination purposes) in view of the article “Steel Melt Processing” from the ASM Handbook.
Regarding claims 7-10, 14 and 16, Ofuji ‘113 discloses a method for manufacturing a bearing component comprising the following composition (Ofuji ‘113, para [0017-0036]) which lies within the instantly claimed composition as follows:
Element
Claimed wt%
Ofuji ‘113 wt%
Overlaps?
C
0.70-0.95
0.8-1.2
Yes
Si
0.05-1.5
0.2-2.0
Yes
Mn
0.15-0.50
0.2-1.5
Yes

0.5-2.5
0.6-2.0
Yes
Mo
0.10-1.5
0-0.5
Yes
V
0-0.25
0-0.2
Yes
Ca
10-30 ppm
0-0.003
Yes
S
0-20 ppm
0-0.015
Yes
O
0-15 (or 10 or 8) ppm
0-0.0015
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Ofuji ‘113 including the instantly claimed because Ofuji ‘113 discloses the same utility throughout the disclosed ranges.
Ofuji ‘113 does not explicitly disclose adding calcium to the bearing after reducing the sulphur content of a bearing steel to a level substantially of a same order as an oxygen content in the bearing steel.
The article “Steel Melt Processing” from the ASM Handbook discloses that Ca is added to a steel for inclusion morphology control during secondary steelmaking after primary removal of sulfur is effected during ironmaking in the blast furnace (“Steel Melt Processing,” pages 215-216, “Sulfur and Phosphorus Control”).
Regarding claims 7-10, 14 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Ca to the steel of Ofuji ‘113 during secondary steelmaking after primary removal of sulfur is effected during ironmaking in the blast furnace (e.g. adding calcium to the bearing after reducing the sulfur content of a bearing steel to a level substantially of a same order as an oxygen content in the bearing steel) as suggested by the article “Steel Melt Processing.”  The 
Regarding the limitation “less than 5% of the sulphide inclusions contain one of an encapsulated and embedded oxide inclusion," the steel of Ofuji ‘113 contains sulfide inclusions in the form of MnS (Ofuji ‘113, para [0032]) and specifically limits O content to be as low as possible to minimize formation of oxide inclusions (Ofuji ‘113, para [0034]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to minimize oxygen content of the steel of Ofuji ‘113 and thus minimize the amount of sulfide inclusions containing one of an encapsulated and embedded oxide inclusion, the motivation for doing so being to avoid formation of oxide inclusions which reduce the rolling contact fatigue life (Ofuji ‘113, para [0034]).
Additionally regarding the limitation “less than 5% of the sulphide inclusions contain one of an encapsulated and embedded oxide inclusion," when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the bearing component of Ofuji ‘113 would be expected to have the same or similar properties as the instantly claimed bearing component because the bearing component possesses the same or substantially the same composition and structure as that of the instantly claimed bearing component.
Regarding claims 11, 12 and 17, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the bearing component 
Regarding claim 13, the steel of Ofuji ‘113 may be formed into a race (Ofuji ‘113, para [0001]).
Regarding claim 15, the steel of Ofuji ‘113 may be quenched and tempered (Ofuji ‘113, para [0003]), i.e. subjected to through-hardening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738